Citation Nr: 0631042	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-33 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for additional disability of the right knee due to VA 
treatment.

3.  Entitlement to an initial rating in excess of 10 percent 
for peroneal palsy of the right ankle and foot.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

By a decision entered in June 1993, the RO in Fort Harrison, 
Montana disallowed the veteran's claim for service connection 
for a lung disorder, to include as due to exposure to 
ionizing radiation.  The RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the June 
1993 decision became final.  38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.

In June 2003, the RO in Cleveland, Ohio declined to reopen 
the previously denied claim for service connection for a lung 
disorder, claimed as secondary to exposure to ionizing 
radiation.  The RO also denied service connection for a lung 
disorder due to asbestos exposure; denied service connection 
for disorders of the knees; and denied a claim for 
compensation for disability of the right knee under the 
provisions of 38 U.S.C. § 1151.  In August 2003, the veteran 
filed a notice of disagreement (NOD).

In June 2004, while the veteran's NOD was pending, the RO in 
Oakland, California granted the claim for compensation for 
right knee disability under the provisions of 38 U.S.C. 
§ 1151 and assigned a 30 percent evaluation therefor.  The RO 
also granted service connection for peroneal palsy of the 
right ankle and foot and assigned a 10 percent rating for 
that condition.  The RO furnished the veteran a statement of 
the case (SOC) with respect to the matter of his entitlement 
to service connection for a lung disorder, and he perfected 
an appeal of that issue to the Board of Veterans' Appeals 
(Board).  He also perfected an appeal with respect to the 
evaluations that had been assigned in June 2004 for 
disability of the right knee and peroneal palsy of the right 
ankle and foot.  In August 2006, the case was transferred to 
the jurisdiction of the RO in Fargo, North Dakota.

Throughout the course of this appeal, the agencies of 
original jurisdiction have treated as an original claim the 
matter of the veteran's entitlement to service connection for 
a lung disorder due to asbestos exposure.  As noted above, 
however, service connection for a lung disorder (to include 
as due to exposure to ionizing radiation) has been previously 
and finally denied.  The fact that the veteran has raised a 
new etiological theory (i.e., that the disorder is due to 
exposure to asbestos) does not operate to transform his 
previously denied claim into a new one.  See, e.g., Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, the proper 
question to be addressed is whether new and material evidence 
has been received to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Consequently, and for purposes of 
clarity, the Board has characterized the veteran's lung claim 
as set forth above, on the title page.

With respect to the last two issues listed on the title 
page-pertaining to disorders of the knees-the Board notes 
that the Cleveland RO, by its June 2003 decision, denied 
service connection for those disorders.  The veteran was 
notified of the RO's determination, and he filed a timely NOD 
wherein, among other things, he indicated that he had injured 
his knees in service and that he disagreed with the RO's 
decision with respect to his bilateral difficulties.  
Thereafter, in June 2004, the Oakland RO granted compensation 
for right knee disability under the provisions of 38 U.S.C. 
§ 1151.  However, it did not grant service connection for 
disorders of either knee.  Indeed, it reduced the rating 
assigned for the right knee under 38 U.S.C. § 1151 based on 
the presence of a pre-existing, non-service-connected, 
condition, and made no findings whatsoever with respect to 
the left knee.  Under the circumstances, it is the Board's 
conclusion that the veteran is entitled to a SOC addressing 
the matter of service connection for his bilateral knee 
disorders.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed an NOD as to a RO decision, a subsequent 
decision that awards a benefit, but less than the maximum 
benefit available, does not abrogate the pending appeal).  
This matter is discussed in further detail, below.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons discussed below, this case is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).

In the present case, the record shows that the veteran has 
been awarded disability benefits by the Social Security 
Administration (SSA) due, in part, to a lung disorder and 
disability of the right knee.  The record also shows that he 
has reported having received relevant treatment at VA medical 
facilities in Spokane, Washington; Fresno and Los Angeles, 
California; Portland, Oregon; and Las Vegas, Nevada (among 
others).

Presently, the claims file contains a copy of the SSA's 
decision granting the veteran benefits.  However, the file 
does not contain all of the medical evidence considered in 
making that award.  In addition, the file contains no records 
(or responses) from the VA facilities in Portland, Oregon or 
Los Angeles, California; no records from the VA facility in 
Las Vegas, Nevada (an August 2003 response from that facility 
indicated the veteran's records were being called out of 
retirement; however, they were never received at the RO); no 
records from the VA facility in Spokane, Washington dated 
before November 1990, or after June 1992 (the veteran has 
reported having received relevant treatment there from March 
1989 to June 1994); and no records from the VA facility in 
Fresno, California dated before September 1997, between 
January and December 2003, or after March 2004 (the veteran 
has reported having received relevant treatment there since 
1996).  Accordingly, and because it does not appear that 
efforts to obtain these records have been exhausted, a remand 
is required.  38 C.F.R. § 19.9 (2005).

A remand is also required in order to have the veteran 
undergo a neurological examination.  This is necessary 
because, in April 2006, the veteran made statements to the 
effect that his peroneal palsy had become worse since the 
time of his last VA examination.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2006) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should 
have scheduled the appellant for another examination under 
circumstances where he complained of increased disability two 
years after his last examination).

A remand is further required in order to provide the veteran 
a new notice letter under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  This is necessary because, as noted 
above, the veteran's claim for service connection for a lung 
disorder due to asbestos exposure has heretofore been treated 
as an original claim.  See Introduction, supra.  As such, he 
has never been notified that he needs to submit new and 
material evidence to reopen it.  See also Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006) (holding that the 
VCAA requires, in the context of a claim to reopen, that the 
claimant be provided with notice describing the evidence 
necessary to substantiate the elements of service connection 
that were found insufficient in the previous denial).

Finally, as noted above, the veteran has filed a timely NOD 
with respect to the matter of his entitlement to service 
connection for disorders of his knees.  See Introduction, 
supra.  To date, however, no SOC as to this matter has been 
furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when an appellant files a timely NOD as to 
a particular issue, and no SOC is furnished, the Board should 
remand, rather than refer, the issue for the issuance of a 
SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new VCAA notice letter 
relative to the issues on appeal.  The letter 
must contain, among other things, information 
describing the evidence generally necessary 
to reopen a previously denied claim, where 
the application to reopen was received on or 
after August 29, 2001.  See 38 C.F.R. 
§ 3.156(a) (2006).  The letter must also 
describe the evidence necessary to 
substantiate the specific element(s) of 
service connection that were found 
insufficient in the previous (June 2003) 
denial of the veteran's claim for service 
connection for a lung disorder, as required 
by Kent.

2.  Ask the VA Medical Centers (VAMC's) in 
Portland, Oregon, Los Angeles, California, 
and Las Vegas, Nevada to provide copies of 
all relevant treatment records pertaining to 
the veteran, including, but not limited to, 
any and all hand- or typewritten (i.e., non-
electronic) clinical records, progress notes, 
and/or reports of hospitalization, whether or 
not they have been archived.  If no so such 
records are available, the VAMC(s) should be 
asked to note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

3.  Ask the VAMC in Spokane, Washington to 
provide copies of all relevant treatment 
records pertaining to the veteran for the 
periods March 1989 to November 1990 and June 
1992 to June 1994, including, but not limited 
to, any and all hand- or typewritten (i.e., 
non-electronic) clinical records, progress 
notes, and/or reports of hospitalization, 
whether or not they have been archived.  If 
no so such records are available, the VAMC 
should be asked to note that fact in writing.  
The response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

4.  Ask the VAMC in Fresno, California to 
provide copies of all relevant treatment 
records pertaining to the veteran for the 
periods January 1996 to September 1997, 
January to December 2003, and after March 
2004, including, but not limited to, any and 
all hand- or typewritten (i.e., non-
electronic) clinical records, progress notes, 
and/or reports of hospitalization, whether or 
not they have been archived.  If no so such 
records are available, the VAMC should be 
asked to note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

5.  Ask the veteran if there are any other 
new or additional records of VA and/or 
private treatment that should be considered 
in connection with his appeal.  If he 
identifies additional sources of evidence, 
and provides appropriate releases (where 
necessary), assist him in obtaining the 
evidence identified, following the procedures 
set forth in 38 C.F.R. § 3.159.

6.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file

7.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his right 
peroneal nerve disability.  After reviewing 
the claims file, examining the veteran, and 
performing any indicated testing, the 
examiner should fully describe the functional 
impairment occasioned by the veteran's right 
peroneal nerve palsy.  In so doing, the 
examiner should indicate whether the 
impairment is in the nature of a neuritis, a 
neuralgia, and/or paralysis.  If paralysis is 
present, the examiner should indicate whether 
the paralysis is complete or incomplete and, 
if it is incomplete, whether the incomplete 
paralysis is best characterized as mild, 
moderate, moderately severe, or severe.  The 
examiner should also note whether there is 
any loss of reflexes, muscle atrophy, or 
sensory disturbances associated with 
impairment of the right peroneal nerve; 
whether there is pain and, if so, whether it 
is dull and intermittent or constant and 
occasionally excruciating; whether there is 
foot drop; whether the foot can be 
dorsiflexed or abducted; whether adduction is 
weakened; whether there is slight droop of 
the first phalanges of all the toes; whether 
extension (dorsal flexion) of the proximal 
phalanges of the toes has been lost; and 
whether there is anesthesia covering the 
entire dorsum of the foot and toes.  Finally, 
the examiner should offer an opinion as to 
whether the veteran has lost the use of his 
right foot as a result of service-connected 
disability.  That is to say, the examiner 
should indicate whether service-connected 
functional impairments have caused the 
veteran to lose the use of his foot such that 
he would be equally well served (in terms of 
balance, propulsion, etc.) by a below-the-
knee amputation stump and suitable prosthetic 
appliance.  See 38 C.F.R. § 3.350(a)(2).  A 
complete rationale for all opinions should be 
provided

8.  Thereafter, take adjudicatory action on 
the veteran's application to reopen his claim 
for service connection for a lung disorder.  
Also take adjudicatory action on his claims 
for higher evaluations for additional 
disability of the right knee due to VA 
treatment, and for peroneal palsy of the 
right ankle and foot.  With respect to the 
latter two claims, consider whether 
"staged" ratings are warranted pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If any benefit sought remains 
denied, issue a supplemental SOC (SSOC) to 
the veteran and his representative.  The SSOC 
should contain, among other things, a summary 
of the evidence that has been added to the 
claims file since the time that the last 
relevant SOC or SSOC was issued.

9.  Unless the claims are resolved by 
granting the benefits sought or the NOD is 
withdrawn, furnish a SOC to the veteran and 
his representative, in accordance with 
38 C.F.R. § 19.29, concerning the matter of 
the veteran's entitlement to service 
connection for disorders of his knees.  This 
issue should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


